Exhibit 10.4

 

July 2, 2019

 

Mesquite SWD, Inc.

Mesquite Disposals Unlimited, LLC

P.O. Box 1479

Carlsbad, NM 88221

 

Re:          Purchase Price

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Asset Purchase and Sale Agreement dated
May 13, 2019 (the “Purchase Agreement”) by and among Mesquite SWD, Inc., a New
Mexico corporation (“Mesquite”), Mesquite Disposals Unlimited, LLC a New Mexico
limited liability company (“Disposals Unlimited” and, together with Mesquite,
the “Seller”), and NGL Water Solutions, LLC, a Colorado limited liability
company (“NGL”).  Capitalized terms used but not otherwise defined herein have
the respective meanings given to such terms in the Purchase Agreement.

 

The Seller and NGL are closing the transactions contemplated by the Purchase
Agreement (the “Transactions”) as of the date hereof, and by execution of this
letter agreement, hereby agree to the terms set forth herein, intending to amend
and supplement the terms of the Purchase Agreement as set forth herein. 
Therefore, for and in consideration of the mutual covenants between the parties
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

Purchase Price

 

The Purchase Price payable by NGL to Seller will be paid as follows:

 

·                  At Closing, NGL will pay Disposals Unlimited $592,500,000 in
cash (which shall be the “Cash Consideration” for all purposes under the
Purchase Agreement) in accordance with Section 2.2(a) of the Purchase
Agreement.  This paragraph only changes the amount of the Cash Consideration
payable at Closing; it is not intended to change or amend the Purchase Agreement
in any other way.

 

·                  At Closing, NGL will issue to Precious Lady $100,000,000 in
NGL Preferred Units as provided in Section 2.2(b) of the Purchase Agreement. 
This paragraph is included for completeness only; it does not change or amend
the Purchase Agreement in any way.

 

·                  The remainder of the Purchase Price will be payable in
installments, as follows:

 

·                  Following Closing (i) if the Average Volume is 400,000 Bpd or
greater for a calendar month, NGL will pay $100,000,000 in cash to Disposals
Unlimited as provided below (the “First Installment”), and (ii) if the Average
Volume is 500,000 Bpd or greater for a calendar month, NGL will pay an
additional $100,000,000 in cash to Disposals Unlimited as provided below (the
“Second Installment” and together with the First Installment, the
“Installments”).

 

1

--------------------------------------------------------------------------------



 

In no event will NGL be obligated to pay more than $200,000,000 in the aggregate
in respect of the Installments.  There will not be a time limit imposed on
Mesquite to reach the Average Volume of Bpd.

 

·                  “Average Volume” means, for any calendar month, the average
daily volume of produced water and/or flowback water in Bpd that is handled,
transported or disposed of utilizing the assets purchased from the Seller in the
Transaction or any interconnected assets upstream thereof, without duplication
of any volumes, including water from locations identified on Exhibit A attached
hereto.

 

·                  “Bpd” means barrels of produced water per day, with each
barrel being equivalent to forty-two (42) U.S. gallons.

 

·                  If one or more Installment thresholds have been met, NGL will
pay the Installment amounts owed to Disposals Unlimited in cash within 30 days
after the end of the calendar month in which the Installment threshold is met;
provided however, that in no event shall (i) the First Installment be payable
prior to October 2, 2019 or (ii) the Second Installment be payable prior to
April 2, 2020.

 

·                  All payments made under this letter agreement will be
included in the “Purchase Price” for all purposes under the Purchase Agreement.

 

This letter agreement, together with the Purchase Agreement and the other
agreements and instruments executed in connection therewith, constitute the
complete understanding among the Seller and NGL regarding the subject matter
hereof, and supersede any prior agreements, representations or understandings
(whether written, oral or implied) among such parties as to the matters set
forth herein.  Except to the extent expressly set forth in this letter
agreement, neither the Seller nor NGL waive or change any of the terms,
conditions, or obligations set forth in the Purchase Agreement.  This letter
agreement may not be amended or modified, except by an express written agreement
signed by the Seller and NGL.  The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, will be governed by the laws of the State of Texas,
excluding laws relating to conflicts or choice of law.

 

This letter agreement may be executed and delivered (including by facsimile or
Portable Document Format (pdf) transmission) in any number of counterparts with
the same effect as if all parties hereto had signed the same document. 
Facsimile and other electronic copies of manually signed originals shall have
the same effect as manually signed originals and shall be binding on the parties
hereto.  All counterparts must be construed together to constitute one and the
same instrument.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto hereby execute this letter agreement
effective on the date hereof.

 

 

MESQUITE SWD, INC.,

 

a New Mexico corporation

 

 

 

By:

/s/ Clay Wilson

 

Name:

Clay Wilson

 

Title:

President

 

 

 

MESQUITE DISPOSALS UNLIMITED, LLC,

 

a New Mexico limited liability company

 

 

 

By:

/s/ Clay Wilson

 

Name:

Clay Wilson

 

Title:

Managing Member

 

 

 

NGL WATER SOLUTIONS, LLC,

 

a Colorado limited liability company

 

 

 

By:

/s/ Douglas W. White

 

Name:

Douglas W. White

 

Title:

Executive Vice President

 

[Signature Page to Side Letter Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A
Meters

 

Site

 

Operator

 

Meter

Cypress SWD

 

BTA Oil

 

BTA FM

Paduca Booster

 

BTA Oil

 

BTA 1 FM

Paduca Booster

 

BTA Oil

 

BTA 2 FM

Vaca Draw

 

BTA Oil

 

BTA 1 FM

Vaca Draw

 

BTA Oil

 

BTA 2 FM

Vaca Draw

 

BTA Oil

 

BTA 3 FM

West Gramma

 

Centennial

 

Centennial Pipeline

Salado Draw Booster

 

Chevron

 

Chevron Flowmeter

Blue Quail SWD

 

Cimarex

 

Cimarex FM

Cypress SWD

 

Cimarex

 

Cimarex FM

Deep Purple SWD

 

Cimarex

 

Cimarex-Red Tank Totalizer FM

Paduca Booster

 

Cimarex

 

Hallerteau FM

Paduca Main

 

Cimarex

 

Cimarex FM

Paduca SWD

 

Cimarex

 

Cimarex FM

Red Hills SWD

 

Cimarex

 

Cimarex FM

Vaca Draw

 

Cimarex

 

Cimarex FM

Big Eddy Front

 

Cimarex

 

Shugart/Hackberry

Big Eddy Back

 

Cimarex

 

Cimarex

Bran SWD

 

Concho Resources

 

COG 1 FM

Bran SWD

 

Concho Resources

 

COG 2 FM

Bran SWD

 

Concho Resources

 

OXY SDS11 1 FM

Cotton Draw SWD

 

Concho Resources

 

COG FM

Deep Purple SWD

 

Concho Resources

 

COG FM

Big Eddy SWD

 

Concho Resources

 

 

Paduca SWD

 

Concho Resources

 

COG FM

Battle Axe

 

Conoco Phillips

 

Battle Axe

Big Eddy

 

Devon Energy Corporation

 

Hackberry

Cypress SWD

 

Devon Energy Corporation

 

Potato Basin

Blue Quail SWD

 

Devon Energy Corporation

 

Devon 2 FM

Blue Quail SWD

 

Devon Energy Corporation

 

Devon Bell Lake FM

Bran SWD

 

Devon Energy Corporation

 

Devon FM

Deep Purple SWD

 

Devon Energy Corporation

 

Devon FM

Paduca 6

 

Devon Energy Corporation

 

Devon FM

Paduca Main

 

Devon Energy Corporation

 

Devon FM

Cotton Draw

 

Devon Energy Corporation

 

Cotton Draw

Vaca Draw

 

Devon Energy Corporation

 

Flaggler

VJ Ranch

 

EOG Resources

 

EOG

 

Exhibit A to Side Letter Agreement

 

--------------------------------------------------------------------------------



 

Stateline Booster

 

EOG Resources

 

Conan

Salado Draw Booster

 

EOG Resources

 

EOG Ortanna Flowmeter

Pipeline/ Paduca Booster

 

EOG Resources

 

Gem

Vaca Draw

 

EOG Resources

 

Vaca Draw

Paduca 6

 

Mewbourne Oil Company

 

Mewbourne 2 FM

Paduca 6

 

Mewbourne Oil Company

 

Mewbourne FM

Paduca Booster

 

Mewbourne Oil Company

 

Mewbourne 2 FM

Paduca Booster

 

Mewbourne Oil Company

 

Mewbourne FM

West Gramma

 

Mewbourne Oil Company

 

Mewbourne Pipeline

Bran SWD

 

OXY USA INC.

 

OXY 12” FM

Bran SWD

 

OXY USA INC.

 

OXY SDS11 2 FM

Cedar Canyon SWD

 

OXY USA INC.

 

Oxy FM

Deep Purple SWD

 

OXY USA INC.

 

Oxy 2 FM

Deep Purple SWD

 

OXY USA INC.

 

Oxy 4 FM

Deep Purple SWD

 

OXY USA INC.

 

Pipeline 1 Totalizer FM

Deep Purple SWD

 

OXY USA INC.

 

Pipeline 3 Totalizer FM

Mesa Verde

 

OXY USA INC.

 

Oxy FM

Moutray Injection Site

 

OXY USA INC.

 

Oxy FM

Sand Dunes SWD

 

OXY USA INC.

 

Oxy Pipeline Totalizer

Sand Dunes SWD #1

 

OXY USA INC.

 

Oxy FM

Deep Purple SWD

 

Regeneration

 

Regeneration FM

Vaca Draw

 

Santos

 

Santos FM

Outlaw SWD

 

SHELL WESTERN E&P

 

Tunstill

Stateline Booster

 

SHELL WESTERN E&P

 

Odell

Stateline Booster

 

SHELL WESTERN E&P

 

12’ Shell-Rocazoller FM

Stateline Booster

 

SHELL WESTERN E&P

 

Great White FM

Stateline Booster

 

SHELL WESTERN E&P

 

Shell- Rocazoller FM

Blue Quail SWD

 

Taprock

 

Taprock 2 FM

Blue Quail SWD

 

Taprock

 

Taprock FM

Cypress SWD

 

Taprock

 

Taprock 2 FM

Cypress SWD

 

Taprock

 

Taprock 3FM

Cypress SWD

 

Taprock

 

Taprock FM

Outlaw SWD

 

BHP

 

BHP

Rattlesnake Booster

 

Tema

 

Tema

Cowboy Booster

 

XTO

 

Cowboy tie in

Cypress SWD

 

XTO

 

Remuda Basin

Blue Quail SWD

 

XTO

 

Mis Amigos

Outetbanks SWD

 

XTO

 

Powerpuff

 

Exhibit A to Side Letter Agreement

 

--------------------------------------------------------------------------------



 

Trucked water from the
following unload stations:

 

Cotton Draw
Blue Quail
Bran
Outlaw
Moutray

 

Exhibit A to Side Letter Agreement

 

--------------------------------------------------------------------------------